Ames, J.
The plaintiff’s writ operated as an attachment of any goods, effects or credits of the defendant in the hands or possession of the trustee at the time of the service of the writ. The trustee’s answer shows that at that time the city held a sum *99of money for which it was accountable to the defendant; but it also shows a special agreement with the defendant that this entire sum should be appropriated by the city to the payment of his taxes, which amounted to a larger sum. At the moment of the attachment, therefore, nothing was due from the city to the defendant, and consequently there was nothing in the trustee’s hands that was liable to be held by the attachment. The fact that at a subsequent time a new arrangement was made, by virtue of which the taxes were paid in another manner, does not affect the question whether the amount in the trustee’s hands was attachable in this process, at the date of the service of the writ. It is well settled that the validity of the attachment must be determined by the state of facts existing at that time. Meacham v. McCorbitt, 2 Met. 352. Hancock v. Colyer, 99 Mass. 187. Judgment affirmed.